Case 2:20-cv-00012-JRS-MJD Document 16 Filed 02/06/20 Page 1 of 3 PagelD #: 115

ms

 

 

 

 

Oy PvE. Ss TES OSSTieret Caner
Saute Destener os Tuam FILED
“Veaee. Auta evesgew. FEB 6 2020
NBRGABONS, INDIANA

 

Rens >. Cohskell, pase,
Revitionen —
Wa, Ye XO-cy- OBOLA-F es- MAN

, dat N
Vhs roy Verve tecte, Ladin,

adel ee

 

* ‘ae

Perpned’s Resoouse qw Oxner re Gow Use COB, 2)

 

 

 

- Davoner MehinS. cates Cera Ye” Sitio” )y on
Pass, Nerog resol lente ob ‘Ade4 Saucy 4 Oe
X02, nb bn Rane ( Lwwse, bol Mele ent © (0. Y mm) ee

An vse CcSes
etna res roase, ‘Ne pisine hat oa w = pels

‘gett 1 chhenkimato Exiatetle A nese, na
Paks: Gah C Voed egy Soweg 2ST,
. Ww. penne eer reiwencparctes . nba ‘One we
Permpane’s PasLrMmVAey (sponse Te ‘aoe JO » Stow ( (Auk.
OED, Pia. sursoal le ve QAM MAllbox Ag ok \\oston
Ne oes Tat US. Nee ase) on Frog S cory Vth, YOM.

t CLAREETUATEON, oF = Qesar' YON VEY oa COR, Dy \ i Qursve
x Aste Penson- rsiloox che on Sw) “Scnw 1x, Ay HOD, Ve
S. Seine oF Cavnse Won AGES DX. LEAMA ST A ond Yaous Te | Cou

LS AQ Ye oso pe VOCS VExdiioit AL A \nepes AA GG S- Gow ye oy Kt 4. NS

   

 
  
Case 2:20-cv-00012-JRS-MJD Document 16 Filed 02/06/20 Page 2 of 3 PagelD #: 116

a cs \e Usk ' Way Nes A roms ‘ -) Se enumerts nw V2xwilhé iA
a a4 o Bapeiews — ms a Be
clea Gato ier CESS jab 6 etn
oS Mat onl con nua We Gor
oa As by Abe saat \knwur's garding atten Yo enlerye wy Hine.
oa. resdue Ye x Rett F oh $e . Felorveny ods LOW)
| a poste alata ‘L Wath. ty a & AD oA \uabic
ve Sirs We Cordes Mahe | ‘SG ve Foc _
Se TE, Renee Sues
a teh L8 saa Wag ne
Reenbty ons BE ct ‘n “ee View ¢ opp Comsel
Co kbar Ses S we Vie Rs ‘coat oN eA Whe Relevede |
. Rap Wei a Neer KR a longer
. OLED Tes eae ne ww Wilet Vhe o
Bel % oben ‘te reeuyt ations
mad be $ XK < < : Ww. Nhe patina nas
; “We wae ponding Vine 4 ot \s CA eg Ws Comes Late
. Gear The Comb \b corres Vd a egetinone ¢ URS ferret or
a loys Wa ae Weheté LCSn congue, Won eng e- \y A rod
on 45 Sema Vin & mid tunder YMSUSA. SOWA 2 The Ne gm se. Pentiows
Se uai\orn Habs Cosa B Wis \irsk iw ike Sate oN 15 Wnuts VI Ve
Caer Bel \s YA RA Waco \n aN ve Wosthr reseonW V Pre
SUE. \Ve ests \ mares Yo en \pse “ream ree beset FR)
Chance Dred We AN WMS ey reams deren Im 5 3 on) CH
We é. more ran~ Why pecat -CSoe io) ¢ Clare rele Wal Fle C
\ _Sepourabe Cur ngs acts
7 UR Qefrour Warts Tewisit N\neces oo AGES MA, ok
3 Been we Face eS \we Con wove. Be recansiwerertn oo DA 4h)
o of At, ay ole Cay Awe ACB stick Solyes Me, recomader wrest

 
 
 

  
 
Case 2:20-cv-00012-JRS-MJD Document 16 Filed 02/06/20 Page 3 of 3 PagelD #: 117

orders chou rime ake Find (bgmade!! Lenny v: Spacer, 8 86
& 2 e108 O13 Cy Ow Nt , cn i Mintz Va Gterpiller
te, 759 BACB, ETT Cae Cv NBS) on Galva ue
Moroes, G76 FNSHL S87, C1 Gin KOE, Yowesy
sw pektvore- be mittee \w MEXR Be CN ethensim oP two
_ OD wees in whieh Ye poeidly Fe corn ber reconsider |
| Lo Sy —
Whe pes LN Nos () AE. % Az -% Sahib AL oi \ Ge ae 4,
put Ahet Ee ° ee we ewe & tia we to move.
e nomstbe abe SOBA AXE we werk ok The

Co's rence. steal Fle as aN. Yon suet
> 2 green OM FEO coded nete anal

_prekerace, rant Vega only Sou SO-

Kona, De ge When ee Rae cles Molt ab S -& © | ek
A 8 AID re ayidber ta loeks Sead or O4S is

wk act LNnos greys \CR Sheil ee ond le, Wve Pespor (ts pordeat
ope mark Sivan 4 ese oa ey Kel Summenh

worry He Qdstincr Meals Luald ee Mor
ae \e Css -— Move pusuet \e = ~ C, d6-
_ VR ANTON aqoin Neves “Tv erates sm cae SAA ATS
Resnedhiy von tude, ogy Derperg BHy 3.530) M acte Ce.
oa Ve — melds ae oy aust vs Lec AS US kK
SEO Taki’. \nerebs os DF Os

  

  

  

  

 
 

a

 

 

R che oe iret ‘we g, Gok sh20) ) (we Se.
oa

~~
oy.
™»
>

Si
